—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered June 17, 1992, convicting him of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court’s circumstantial evidence charge was erroneous is unpreserved for appellate review since the defendant neither objected to the charge nor requested any further instructions with regard to it (see, People v Band, 125 AD2d 683, 686). In any event, we find that the charge, read as a whole, adequately stated the principles of law necessary to allow the jury to properly evaluate the evidence (see, People v Woods, 41 NY2d 279, 283; People v Douglas, 118 AD2d 722, 723). Bracken, J. P., Sullivan, Miller and Lawrence, JJ., concur.